  Case: 2:20-cv-04119-ALM-EPD Doc #: 7 Filed: 08/19/20 Page: 1 of 1 PAGEID #: 29




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JOHN DOE, a minor,                                :
                                                  :    Case No. 2:20-CV-4119
              Plaintiff,                          :
                                                  :    Chief Judge Algenon L. Marbley
       v.                                         :
                                                  :    Chief Magistrate Judge Deavers
FRANKLIN COUNTY CHILDREN’S                        :
SERVICES, et al.,                                 :
                                                  :
               Defendants.                        :

                                      OPINION & ORDER

       This matter comes before the Court on the Parties’ oral motion for extension of the

preliminary injunction briefing schedule. The Parties shall file their briefs by close of business on

August 24, 2020. Both Parties are entitled to file replies, due by close of business on August 25,

2020. The Preliminary Injunction hearing will still be held on August 27, 2020 at 9:30 a.m. before

the Honorable Algenon L. Marbley. No further extensions will be granted.




       IT IS SO ORDERED.
                                               s/Algenon L. Marbley
                                              ALGENON L. MARBLEY
                                              CHIEF UNITED STATES DISTRICT JUDGE

DATE: August 19, 2020
